Citation Nr: 1427102	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-27 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from August 1965 to February 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.



FINDING OF FACT

The Veteran's current obstructive sleep apnea is not shown to be related to his military service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  

The RO's March 2010 letter advised the Veteran of the elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the RO satisfied the notice requirements with respect to the issue on appeal.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's available service treatment records and all identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO is not required to obtain an etiological opinion concerning the Veteran's currently diagnosed obstructive sleep apnea.  The Veteran's service treatment records do not show a diagnosis of or treatment for a chronic sleep disorder.  On his separation examination, performed in October 1976, the Veteran denied having a history of frequent trouble sleeping.  The Veteran has not alleged having any ongoing problems with sleeping since his military service, and the earliest evidence of record noting complaints of or treatment for a sleep disorder was dated in 2003, over 25 years after his separation from military service.  As no nexus between the Veteran's obstructive sleep apnea and his military service is shown, a medical examination is not required in this case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Finally, there is no sign in the record that additional evidence relevant to the issue being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran served on active duty in the Army from August 1965 to February 1977, including combat service in the Republic of Vietnam.   His service treatment records reflect that he lacerated his right leg in a motorcycle accident in February 1973.  A February 1973 treatment report noted that he cut his leg "earlier tonight" and was "now having pain [and] can't sleep."  No sleep disorder was diagnosed, and no additional complaints relating to the Veteran's ability to sleep were shown.  His separation examination, performed in October 1976, noted that his heart and lungs were normal.  On a medical history report, completed pursuant to his separation examination, the Veteran denied having any history of frequent trouble sleeping.

Post service treatment records reflect a diagnosis of obstructive sleep apnea beginning in 2002.  Subsequent treatment records reflect ongoing treatment for this disorder.

Based upon a longitudinal review of the record, the Board concludes that service connection is not warranted for obstructive sleep apnea.  The Veteran's service treatment records do not show treatment for a chronic sleep disorder, but rather a single incident of difficulty sleeping related to leg laceration pain.  On his October 1976 separation examination, the Veteran denied having a history of frequent trouble sleeping.  Although he filed a claim for service connection for another disability in June 1982, no reference to a chronic sleep disorder was made.  The earliest post service complaint or diagnosis of any sleep disorder was not shown until 2002, 25 years after the Veteran's discharge from the service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); Shaw v. Principi, 3 Vet. App. 365 (1992) (finding the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  Finally, there is no evidence of record suggesting a link or nexus between the Veteran's current obstructive sleep apnea and his military service.

Consequently, there is no competent probative evidence linking the Veteran's current obstructive sleep apnea to his military service.  Absent such a nexus, service connection cannot be established.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran contends that the obstructive sleep disorder is related to his military service.  While the Veteran's statements are competent evidence of symptoms he experiences, he has not reported having sleep-related symptoms which began in service and continued over the decades since his separation from military service.  

Under these circumstances, the Board must conclude that service connection is not warranted for obstructive sleep apnea.  In reaching this decision, the Board has considered the doctrine of reasonable doubt, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for obstructive sleep apnea is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


